NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 19, 2020*
                                Decided May 20, 2020

                                        Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19-2545

DAVID A. SLAUGHTER,                            Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Eastern District of Wisconsin.

      v.                                       No. 17-C-1448

JEAN LUTSEY and KATHY LEMENS,                  Lynn Adelman,
     Defendants-Appellees.                     Judge.

                                      ORDER

       David Slaughter, a Wisconsin inmate, sued a prison nurse and the health services
manager, alleging that they provided inadequate medical treatment in violation of the
Eighth Amendment by failing to schedule him an appointment with a prison doctor
and by not conducting proper tests. The district court entered summary judgment for
the defendants, concluding that no reasonable jury could find that the nurse’s actions


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2545                                                                         Page 2

fell outside the bounds of accepted professional judgment or that the supervisor
ignored complaints that put her on notice of a serious risk to his health. We affirm.


       We construe the facts in the light most favorable to Slaughter, the nonmoving
party. Shields v. Illinois Dep’t of Corrs., 746 F.3d 782, 786 (7th Cir. 2014). On January 9,
2017, Slaughter went to the health services unit at Green Bay Correctional Institution
complaining of a mouth infection. The dentist prescribed antibiotics, pain medicine, and
a lidocaine rinse.


       Two weeks later, on January 24, Slaughter wrote to the health services unit that
he had lost consciousness for fifteen minutes, experienced a lot of pain, and had a fever.
Kathy Lemens, a nurse, examined him. Her treatment notes reflect that Slaughter
reported he had diarrhea, no appetite, a fever, and body aches. Based on these
symptoms and her observations, Lemens suspected that Slaughter had a stomach virus.
She followed the prison’s “abdominal protocol,” which provides that the inmate should
take anti-diarrheal medicine, avoid spicy foods, and drink more water. She also referred
Slaughter’s chart to an advanced care provider (a doctor or nurse practitioner) and
scheduled a follow-up appointment in three days.


       Two days later, Slaughter reported to a guard that he had blood in his stool. The
guard informed the health services unit of Slaughter’s complaint, and a nurse
responded that Slaughter should file a request for an appointment. The next day,
Slaughter submitted a request, stating that his condition had deteriorated and that
Lemens had failed to notify the prison doctor of his condition or schedule an
appointment with the doctor. He also wrote to Jean Lutsey, the health services manager,
reiterating these concerns. Lutsey responded that Lemens had consulted with the
doctor, but that the doctor had not been available for an appointment.


       Lemens examined Slaughter again that day. Her treatment notes reflect that
Slaughter reported blood in his stool but do not mention diarrhea (Slaughter says he
also told her that he had been coughing up blood). Slaughter acknowledged at the
appointment that he had not taken the medicines that Lemens had previously ordered.
Lemens decided to continue the abdominal protocol and instructed Slaughter to take
the anti-diarrheal medicine and acetaminophen, eat as tolerated, and drink water.
No. 19-2545                                                                       Page 3

        Two days later, Slaughter submitted another health services request, stating that
he was still in pain and “bleeding” (without further description). He also sent another
letter to Lutsey, asserting that Lemens had retaliated against him for his previous
complaint about her treatment by discontinuing the pain medication that the dentist
had prescribed for his mouth infection. A nurse (not Lemens) examined Slaughter in
response to his request and recorded that his main complaints were of mouth pain and
diarrhea. This nurse also followed the abdominal protocol, referred Slaughter to the
dentist, and instructed him to take acetaminophen one to two times per day for a week.
She also scheduled a follow-up appointment for four days later and told Slaughter to
submit another health services request if he did not see improvement. Lutsey then
responded to Slaughter’s letter a few days later, explaining that the dental order for
pain medication for his mouth infection had originally been for only ten days, but that a
new ten-day order had been entered that day.


        On February 1, Slaughter complained to a guard that his whole body was in
pain, that he coughed up blood, and that he felt like he was going to die. A nurse
examined him and consulted a prison doctor, who, on February 3, ordered Slaughter
transferred to the emergency room. Slaughter was diagnosed with meningitis (“likely
viral”), treated, and sent back to the prison after a six-day hospital stay.


       Slaughter sued Lutsey and Lemens under 42 U.S.C. § 1983, alleging that they had
been deliberately indifferent to his serious medical needs in violation of the Eighth
Amendment by not consulting with a doctor sooner and by failing to conduct more
appropriate tests to accurately diagnose his ailment. The district court entered judgment
in favor of the defendants. The court concluded that Slaughter did not present sufficient
evidence that Lemens provided ineffective treatment, as she had properly noted his
symptoms, prescribed a course of treatment to remedy those symptoms, and ordered
follow-up appointments. The court also concluded that the evidence did not show that
Lutsey was deliberately indifferent to Slaughter’s complaints because she had
responded to all of Slaughter’s grievances within a few days (if not the same day) and
had given him relevant information about his care.


       On appeal, Slaughter maintains that Lemens and Lutsey were deliberately
indifferent to his health by not providing adequate medical care or scheduling him to
see a doctor. Healthcare staff at a prison violate the Eighth Amendment if they
intentionally disregard a known, objectively serious medical condition that poses an
No. 19-2545                                                                          Page 4

excessive risk to a prisoner’s health. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Wilson
v. Adams, 901 F.3d 816, 820 (7th Cir. 2018).


       Slaughter first contends that Lemens was deliberately indifferent because she did
not schedule an appointment for him to see a doctor after he first reported blood in his
stool. He maintains that Lemens—a nurse—could not perform the types of medical tests
that a doctor could, so she prevented an accurate diagnosis by treating him without
involving a doctor. But Slaughter lacks evidence that Lemens acted with deliberate
indifference when she treated him for a stomach virus after examining him multiple
times. Even if Lemens was incorrect about the cause of his symptoms, an incorrect
diagnosis alone is insufficient to show deliberate indifference. See Norfleet v. Webster,
439 F.3d 392, 396 (7th Cir. 2006). Slaughter has presented no evidence showing that
Lemens’s treatment decisions—grounded on her observations and his complaints—
were not based on the exercise of her medical judgment. See Whiting v. Wexford Health
Sources, Inc., 839 F.3d 658, 662–63 (7th Cir. 2016).


        Slaughter also argues that a factual dispute exists as to whether Lemens
consulted with the prison doctor after she examined him the first time because there is
no record evidence that the doctor made a diagnosis based on his symptoms. Slaughter
has not, however, presented evidence that refutes the notes in his treatment record that
a doctor was consulted and affirmed Lemens’s proposed course of care. Furthermore,
even if the doctor did not review Slaughter’s medical chart, Slaughter still lacks
evidence that Lemen’s treatment decisions substantially departed from accepted
medical practice. Whiting, 839 F.3d at 663. Slaughter also maintains that Lemens was
deliberately indifferent and retaliated against him by discontinuing his pain medication.
As Lutsey explained to him, though, the pain medication he received for his mouth
infection was scheduled to lapse ten days after the dentist prescribed it. Additionally,
Slaughter has presented no evidence that Lemens was responsible for ordering more
medication or that she deliberately failed to order more medication so that he would
suffer. See, e.g., Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013).


       Next, Slaughter contends that Lutsey was deliberately indifferent because he
alerted her that the nursing staff were not giving him proper treatment, but she did
nothing. Lutsey did not examine or treat Slaughter, and she may be liable as a
supervisor only for acts that she personally directed or authorized. See Ashcroft v. Iqbal,
556 U.S. 662, 677 (2009); Arnett v. Webster, 658 F.3d 742, 757 (7th Cir. 2011). Slaughter has
No. 19-2545                                                                         Page 5

presented no evidence that Lutsey personally directed his care. See Iqbal, 556 U.S. at 677;
Mitchell v. Kallas, 895 F.3d 492, 498–99 (7th Cir. 2018) (supervisor not deliberately
indifferent when not involved in treatment decisions). Lutsey responded to Slaughter’s
inquiries and made sure that he was being seen by medical professionals. Her reading
of his complaints alone does not demonstrate that she knew that he was receiving
inadequate care (even assuming he was) and chose to do nothing. See Mitchell, 895 F.3d
at 498–99; Greeno v. Daley, 414 F.3d 645, 657 (7th Cir. 2005).


       We have considered Slaughter’s remaining arguments, and none has merit.


                                                                               AFFIRMED